Exhibit 10.15


FIRST AMENDMENT TO LEASE


THIS LEASE MODIFICATION AGREEMENT (“Amendment”) is made this 4th day of
December, 2018 by and between ALTURAS SIETE I, an Idaho limited liability
company, as Successor in Interest to MERCED RESTART PHOENIX INVESTROS II, LLC, a
Delaware limited Liability Company (“Landlord”), and CASTLE BIOSCIENCES, INC., a
Delaware Limited Liability Company (“Tenant”), collectively the “Parties”, and
individually the “Party”.


RECITALS
WHEREAS, by a lease dated October 5, 2015, hereinafter collectively called the
“Lease”, Landlord did lease to Tenant that certain space in a building located
at 3737 N. 7th Street, Suite 160, Phoenix, Arizona 85006. Said space consists of
approximately eight thousand nine hundred forty-six (8,946) rentable square
feet, and


WHEREAS, Landlord and Tenant mutually desire to further amend the Lease, to
provide expand the Premises to included Suite 130 consisting of approximately
one thousand two hundred ninety-four (1,294) rentable square feet, and Suite 125
consisting of approximately one thousand six hundred seventy-six (1,676)
rentable square feet and current Suite 160 consisting of approximately eight
thousand nine hundred forty-six (8,946) rentable square feet, for a total
leasable area of eleven thousand nine hundred sixteen (11,916) rentable square
feet, all other terms and conditions hereinafter set forth.


AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein in said Lease, the Parties hereto agree as follows:


1.
Premises: Expansion Space: Suite 130 consisting of approximately one thousand
two hundred ninety-four (1,294) rentable square feet, and Suite 125 consisting
of approximately one thousand six hundred seventy-six (1,676) rentable square
feet. Current Suite 160 consisting of approximately eight thousand nine hundred
forty-six (8,946). The new total leasable area is eleven thousand nine hundred
sixteen (11,916) rentable square feet, located within the building commonly
known as Siete I, located at 3737 N. 7th Street, Phoenix, Arizona 85006.



2.
Base Rents:



From
To
Annual Basic
Rent Per RSF
Rental
RSF
Monthly Basic
Rental
 
5/1/2018
2/28/2019
$
19.00
 
8,946
$ 14,164.50
Plus all applicable rental tax
3/1/2019
3/31/2019
$
-
 
11,916
$
-
 
 
4/1/2019
2/29/2020
$
19.50
 
11,916
$ 19,363.50
Plus all applicable rental tax
3/1/2020
2/28/2021
$
20.00
 
11,916
$ 19,860.00
Plus all applicable rental tax
3/1/2021
2/28/2022
$
20.50
 
11,916
$ 20,356.50
Plus all applicable rental tax
3/1/2022
2/28/2023
$
21.00
 
11,916
$ 20,853.00
Plus all applicable rental tax
3/1/2023
7/31/2023
$
21.50
 
11,916
$ 21,349.50
Plus all applicable rental tax
 
 
 
 
 
 



3.
Tenant Proportionate Share: 20.57% (calculated based upon the Premises
containing 11,916 rentable square feet and the Building containing 57,933
rentable square feet).



4.
Tenant Improvement Allowance: Landlord shall provide Tenant with a Tenant
Improvement Allowance of five dollars ($5.00) per rentable square foot of the
expansion space or approximately two thousand nine hundred seventy (2,970)
rentable square foot, for a Tenant Improvement Allowance totaling fourteen
thousand eight hundred fifty dollars ($14,850.00).



5.
Counterparts/Electronic Signatures: This First Amendment may be executed in
multiple counterparts, each of which shall be effective upon delivery and,
thereafter, shall be deemed to be an original, and all of which shall be taken
as one








--------------------------------------------------------------------------------




and the same instrument with the same effect as if each party had signed on the
same signature page. This First Amendment may be transmitted by fax or by
electronic mail in portable document format (“pdf”) and signatures appearing on
faxed instruments and/or electronic mail instruments shall be treated as
original signatures.


6.
Ratification. It is understood and agreed that the Lease is ratified, affirmed
and in full force and effect, and has not been modified, supplemented or amended
in any way, except as herein provided. In the event of any inconsistency between
the terms of the Lease and this First Amendment, the terms of this First
Amendment shall prevail. All references in the Lease to “this Lease” shall be
deemed references to the Lease and the First Amendment, as modified by this
First Amendment.



7.
Entire Agreement. This First Amendment sets forth the entire Agreement between
the parties with respect to the matters set forth herein. There are no
additional oral or written representations or agreements.



8.
Confidentiality. Tenant covenants and agrees not to divulge the existence,
contents or provisions of this First Amendment and the Lease to any other tenant
or occupant at Chandler Office Center.



9.
Modification of Amendment. This First Amendment and the Lease may not be amended
or modified, nor may any right or obligation hereunder be waived orally, and no
such amendment or modification shall be effective for any purpose unless it is
in writing and signed by the party against whom enforcement thereof is sought.



10.
Interpretation. This First Amendment shall be construed reasonably to carry out
its intent without presumption against or in favor of either party. The parties
acknowledge that both parties have caused this First Amendment to be reviewed by
legal counsel of their choice. No negotiations concerning or modifications made
to prior drafts of this First Amendment shall be construed in any manner to
limit, reduce or impair the rights, remedies or obligations of the parties under
this First Amendment or to restrict or expand the meaning of any provisions of
this First Amendment. If any provision hereof shall be declared invalid by any
court or in any administrative proceedings, then the provisions of this First
Amendment shall be construed in such manner so as to preserve the validity
hereof and the substance of the transactions herein contemplated to the extent
possible. The Section headings are provided for purposes of convenience of
reference only and are not intended to limit, define the scope of or aid in
interpretation of any of the provisions hereof.



11.
Governing Law; Binding Effect. This First Amendment shall be governed by Arizona
law and shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.



12.
Captions. The captions in this First Amendment are for convenience only, are not
a part of this amendment and do not in any way limit or supplement the terms and
provisions of this amendment.



13.
Authority. The parties and all persons signing for the parties below represent
to each other that this First Amendment has been fully authorized and no further
approvals are required.



14.
Future Cooperation. Each of the Parties hereto agrees, on demand of the other,
to execute and deliver any instrument, furnish any information, and/or perform
any other acts reasonably necessary to carry out the provisions of this First
Amendment without undue delay or expense.



15.
PREMISES:    Landlord shall provide the Premises to Tenant, and Tenant accepts
the Premises in its current “as- is,” “where is” condition, and Landlord makes
no representations or warranties, express or implied, concerning the condition
of the Premises, including, without limitation, those relating to the structure
of the Premises, the systems and components thereof, and the internal air
quality within the Premises, and notwithstanding those items listed of the
Lease, Landlord has no obligation to construct, remodel, improve, repair,
decorate or paint the Premises or any improvement thereon or part therein or
part thereof, except as set forth in this Amendment to Lease.

16.
MISC: Tenant understands that during the course of any meetings and/or dealings
(“Contact”) with any/all Tenants, Tenant agrees to hold in trust and in
confidence proprietary Information (rental rate) during the course of any
meetings and/or dealings with Tenants, customers etc. Tenant agrees that he/she
shall not disclose any rental rates to anyone without the Owner’s prior written
approval. Tenant acknowledge that a breach of this agreement would cause the
Owner’s irreparable injury and damage that cannot be reasonably or adequately be
compensated by damages in an action at law, and, therefore, Tenant hereby
expressly agrees that the Owner shall be entitled to, (but in no way limited to)
increase my rental rate, to prevent and/or cure any breach or threatened breach
of this paragraph by Tenant.





All other terms and conditions of this Lease, as amended, remain in full force
and effect as heretofore.









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this instrument by proper
persons thereunto duly authorized so to do on the day and year first hereinabove
written.








Landlord:
 
Tenant:
Alturas Siete I, LLC,
 
Castle Biosciences, Inc.
a Idaho limited liability company
 
a Delaware Corporation
 
 
 
 
 
 
By: Alturas Capital Partners, LLC
 
 
 
a Delaware limited liability company
 
 
 
Its: Manager
 
By:
/s/ Derek Maetzold
 
By:
/s/ Travis Barney
 
Name:
Derek Maetzold
 
Name:
Travis Barney
 
Its:
President and CEO
 
Its:
Chief Credit Officer
 
Date:
Dec 27, 2018
 
Date:
12/27/18
 
 
 








